Case 1:21-cv-03417-PKC-SJB Document 1 Filed 06/17/21 Page 1 of 6 PageID #: 1
                                                                                                 FILED
                                                                                               IN CLERK'S OFFICE
                                                                                         U.S. DISTRICT COURT E.D.N.Y.

     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
                                                                                         *      JUN 17 2021
                                                                                                                  *
     ==================X
     PATRIOT LOGISTICS, INC. DBA A&J CIANCIULLI                                           LONG ISLAND OFFICE

                                       Plaintiff,                       Case No.:

        -      against -                                                COMPLAINT

     JP MORGAN CHASE BANK, N.A.

                                       Defendant.
    ========X                                                                                     CHEN, J.
     Plaintiff, Patriot Logistics, Inc. DBA A&J Cianciulli, by their attorney, Richard
     Sokoloff, Esq., brings this complaint against Defendant, JP Morgan Chase Bank, N.A
     and alleges as follows:
                                       PARTIES
                                                                                       BULSARA, M.J.
            1. Patriot Logistics, Inc. DBA A&J Cianciulli (hereinafter referred to as "A&J")
        is a company doing business in the County of Queens, State ofNew York with
        bank accounts in the County of Queens with JP Morgan Chase Bank, N.A and
        within the jurisdiction of the Eastern District of New York, United States District
        Court.

        2. Defendant, JP Morgan Chase Bank, N.A. (hereinafter referred to as "Chase")
        is engaged in the business of providing banking services to consumers and entities
        including Plaintiff.in conjunction with their bank accounts at Chase. Chase
        operates banking centers and branches across the States of New York, California

        and the nation and conducts business throughout New York, California and the
        United States.

                                       JURISDICTION AND VENUE


       3.      Plaintiff repeats and reiterates the prior allegations as ifalleged more fully

    below.

       4.      Chase regularly and systematically provides banking services throughout the

    States of New York, California and the nation and provides banking services to its
Case 1:21-cv-03417-PKC-SJB Document 1 Filed 06/17/21 Page 2 of 6 PageID #: 2



    customers, including Plaintiff throughout the Nation, including the Eastern District Of

    New York. As such, Chase is subject to the personal jurisdiction of this Court.

    Plaintiff has jurisdiction to bring this action in the Eastern District of New York,

     United States District Court, under section 15 U.S.C. 1681 et al.

          5.   Venue is proper in this District under 28 U.S.C. section 1391 et al. as Chase is

     subject to personal jurisdiction in this District, the acts and transactions in this matter

     occurred within this District & Chase regularly transacts business in this District.



                                       FACTS

     6.        Plaintiff repeats and reiterates the prior allegations as if alleged more fully

     below.

     7.        A&J seeks redress for JP Morgan Chase Bank, N.A's Negligence, Breach of

    Fiduciary Duty and failure to safeguard Plaintitrs accounts.

     8.        Chase, without the knowledge or authorization of Patriot Logistics, Inc. OBA

    A&J Cianciulli opened up a bank account at a branch in California under the name of

    A and J Cianciulli using the same address that plaintiff has their accounts listed at-2

    Galasso Place, Maspeth, NY 11378.

     9.        That this account under A and J Cianciulli was a fraudulent account opened up

    by hackers and scammers and without the authorization of Patriot Logistics, Inc. OBA

    A&J Cianciulli

     10.       That Chase knew or should have clearly known that this was a fraudulent

    account as the names are clearly different- Patriot Logistics, Inc. DBA A&J Cianciulli

    as opposed to A and J Cianciulli.

     11.       The account in question was opened up in California with the Plaintiff's New

    York address and a variation on Plaintiffs name thus raising red flags to Chase.

     12.       Chase, despite having the duty to do so, at no time reached out to any
Case 1:21-cv-03417-PKC-SJB Document 1 Filed 06/17/21 Page 3 of 6 PageID #: 3



     representatives of Plaintiff to determine if they should properly open up said account.

     13.     Chase allowed, authorized and approved of two fraudulent wire transfers made

    to A and J Cianciulli by one of the clients of Plaintiff, Top Shelf Electric Corp. One

    transfer was in the amount of$42,950 on May 4, 2021 and the second was in the

    amount of$21,350 on May 12, 2021.

     l 4.    The wire transfers were to be paid to Plaintiff but instead went to a fraudulent

    company, A and J Cianciulli causing damages to Plaintiff in the total sum of$64,300.

                            AS AND FOR A FIRST CAUSE OF ACTION FOR

    NEGLIGENCE



     15.     Plaintiff repeats and reiterates the prior allegations as if alleged more fully

    below.

     l 6.    To establish a negligence claim, a plaintiff must allege and prove: "'(I) a

    duty owed to the plaintiff by the defendant, (2) a breach of the duty, and (3) an

    injury proximately caused by the breach of duty."' Yost v. Wabash College, 3

    N.E.3d 509, 515 (Ind.2014). (Quoting Pfenning v. Lineman, 947 N.E.2d 392,398

    (Ind.20 l 1). A defendant cannot be found negligent where there is no duty to the

    plaintiff. Id. "Whether a duty exists is generally a question of law for the court.

     17.     In this case Chase owed a duty to Plaintiff to maintain procedures that

    would prevent fraud from occurring to their customers. Chase breached said duty

    by allowing another entity to open an account using a name that, why similar to

    Plaintiffs, was clearly not Plaintiffs name or entity. Red flags were obvious when

    said fraudulent entity used Plaintiffs address in New York while opening an

    account in California under a different entity.

    18.      Chase knew or should have known that fraud was being perpetrated and

    never should have allowed said account to be opened without doing their due
Case 1:21-cv-03417-PKC-SJB Document 1 Filed 06/17/21 Page 4 of 6 PageID #: 4



     diligence in notifying Plaintiff of the happenings that were occurring.

     19.      Chase negligently failed to stop the opening of the account and preventing it

     from opening until an investigation could be conducted. Chase breached said duty.

     Chase's negligence resulted in two wire transfers intended to be paid to Plaintiff for

     invoices owed, to be sent to a fraudulent entity causing damages to Plaintiff in the

     sum of $64,300.

     20.      Plaintiff seeks damages in the amount of $64,300 based on Chase's

     negligence, plus interest.



                                      AS AND FOR A SECOND CAUSE OF ACTION

     FOR BREACH OF FIDUCIARY DUTY


     2 I.     Plaintiff repeats and reiterates the prior allegations as if alleged more fully

     below.

     22.      To establish a claim for breach of fiduciary duty requires proof of three

     elements: (I) the existence of a fiduciary relationship; (2) a breach of the duty owed

     by the fiduciary to the beneficiary; and (3) harm to the beneficiary." Farmers Elevator

     Co. of Oakville v. Hamilton, 926 N.E.2d 68, 79 (Ind.Ct.App.2010).

     23.      In this case Chase maintained a fiduciary relationship with Plaintiff and, as

     such, had the obligation and duty of loyalty and of care. Duty of loyalty implies that

     Chase will always act in the best interests of the client.to maintain procedures that

     would prevent fraud from occurring to their customers. The duty of care implies

    that Chase will have security methods in place to prevent the fraud that took place

    to Plaintiff.

    24.       Defendant breached their fiduciary duty to Plaintiff by allowing another

    entity to use a name that, why similar to Plaintiff's, was clearly not Plaintiffs name

    or entity, at the same address that is Plaintiff's while at a California branch without
Case 1:21-cv-03417-PKC-SJB Document 1 Filed 06/17/21 Page 5 of 6 PageID #: 5



     notifying Plaintiff or red flagging the opening of the account and preventing it from

     opening until an investigation could be conducted. Chase breached said duty.

     25.      Chase's breach of their fiduciary duty resulted in two wire transfers

     intended to be paid to Plaintiff for invoices owed, to be sent to a fraudulent entity

     causing damages to Plaintiff in the sum of$64,300, plus interest.

     26.      Plaintiff seeks damages in the amount of$64,300 based on Chase's

     negligence, plus interest.



                      AS AND FOR A TIIlRD CAUSE OF ACTION FOR FAILURE

     TO SAFEGUARD

     27.      Plaintiff repeats and reiterates the prior allegations as if alleged more fully

     below.

     28.      Chase violated the Safeguards Rule. Rule 30(a) of Regulation S-P, which

     requires investment advisers and broker dea]ers to adopt written policies and

     procedures reasonably designed to protect customer records and infonnation.

     29.      Chase failed to prevent or detect conversion when they allowed, authorized

     and approved of two fraudulent wire transfers made to A and J Cianciulli by one of

     the clients of Plaintiff, Top Shelf Electric Corp. One transfer was in the amount of

     $42,950 on May 4, 2021 and the second was in the amount of$21,350 on May 12,

     2021.

     30.      Chase failed to safeguard Plaintiff from scammers and hackers and failed to

     establish and maintain adequate supervisory systems and procedures to achieve

     compliance with securities law, regulations and rules, or adequately review and

     monitor transmittal of funds from customer accounts to outside entities causing

     Plaintiff damages in the sum of $64.300.

     31.      Plaintiff seeks damages in the amount of $64,300 based on Chase's
                   Case 1:21-cv-03417-PKC-SJB Document 1 Filed 06/17/21 Page 6 of 6 PageID #: 6

4i   •   ..   ..




                        negligence, plus interest.

                                                        PRAYER FOR RELIEF

                               Wherefore, Plaintiff demands that a judgment be enteredagainst Defendant

                        for:

                               (a)     The sum of$64,300, plus interest for Defendant's negligence

                               (b)     The sum of$64,300, plus interest for Defendant's breach of their

                                       fiduciary duty

                               (c)     The sum of$64,300, plus interest for Defendant's failure to safeguard

                               (d)     The costs of this action along with reasonable attorney's fees, pursuant

                                       to applicable law and

                               (e)     Such other relief as this court sees fit and reasonable.

                        Dated: June 14, 2021

                                                                                   itted by:




                                                               Richard Sokoloff, Esq.

                                                               990 South Second St., Suite 1

                                                               Ronkonkoma, NY 11779

                                                               NYS Bar#2037398
